DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann, et al (WO 2017/036545 A1; cited in IDS, copy in IFW).
	Regarding claim 1, Hofmann discloses a method for identifying the structure of a compound, which comprises matching the spectral data in which measured mass-to-charge ratios and collision cross sections of fragment ions of an analyte compound are combined, to spectral data in a reference spectral database in which structural information on fragment ions of a standard compound and mass-to-charge ratios and collision cross sections of fragment ions thereof are combined (p. 4, lines 5-22).
Regarding claim 2, Hofmann discloses constructing a database including structure information and data of mass-to-charge ratios and collision cross sections of fragment ions of a standard compound (p. 3, lines 31-38).
	Allowable Subject Matter
Claims 3-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the steps of acquiring CCSs of the estimated fragment ions by searching from a reference spectral database in which structures, m/z ratios, and collision cross sections of fragment ions of a standard compound are combined and a theoretical spectral database including structures of fragment ions and theoretically calculated CCSs thereof, or by calculation and prediction based on the .
	Meitei (U.S. Patent Application Publication 2015/0160231 A1) discloses a method for identifying the structure of a compound, comprising deducing a mass and/or elemental composition of an analyte compound from the mass-to-charge ratios of the fragment ions and the precursor ion of the analyte compound (paragraph 0084); acquiring a candidate structure by searching from chemical structures included in a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        26 February 2022